Citation Nr: 0723058	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-37 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for hearing loss of the 
right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
hearing loss of the right ear.  The veteran subsequently 
initiated and perfected an appeal of this determination.  


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran has had, during the pendency of this appeal, no 
worse than Level I hearing in the right ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The April 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examinations on 
several occasions, including most recently in April 2004.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right ear hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The various VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the noncompensable disability rating 
for hearing loss at issue here and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  With respect to the appellant's claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

The veteran seeks a compensable rating for his hearing loss 
of the right ear.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the provisions of 38 C.F.R. 
§ 4.85 establish eleven auditory acuity levels from Level I 
for essentially normal acuity to Level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 
are used to calculate the rating to be assigned.  "[T]he 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

According to the application regulations, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation, from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation of 
I, subject to the provisions of 38 U.S.C.A. § 3.383; 38 
C.F.R. § 4.85(f) (2005).  Essentially, if the service-
connected ear is 10 percent or more disabling, the deafness 
of the nonservice-connected ear (whether total or partial) is 
considered in assigning the proper rating.  

The veteran was initially examined by VA in April 2003.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
30
65

The puretone threshold average was 31 decibels in the right 
ear and speech audiometry revealed speech recognition ability 
of 100 percent in the right ear.  

On an April 2004 VA audiological evaluation, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
35
60

The puretone threshold average was 33 decibels in the right 
ear and speech audiometry revealed speech recognition ability 
of 94 percent in the right ear.  

The veteran also underwent a private hearing evaluation in 
May 2000, the results of which he has submitted in support of 
his claim.  However, the results of this evaluation were 
submitted in the form of an audiological graph.  While the 
Board can observe these results, it may not interpret them.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may 
not interpret graphical representations of audiometric data); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, these private examination results may not be used 
to rate his hearing loss.  Nevertheless, the veteran's 
various and more recent VA examination results are sufficient 
for rating purposes, and this claim need not be remanded for 
a new VA examination.  

Evaluation of the April 2003 and April 2004 VA examination 
results under the diagnostic criteria results in hearing 
acuity no worse than Level I (Table VI) in the right ear, 
paired with Level I (Table VI) in the left ear.  These levels 
of hearing acuity result in a noncompensable rating under 
Table VII, which has already been assigned the veteran.  
Therefore, an increased rating is not warranted for the 
veteran's hearing loss of the right ear.  

There is no other pertinent medical evidence of record that 
would entitle the veteran to a higher rating for right ear 
hearing loss for any time during the pendency of this appeal.  
Accordingly, the veteran's contentions regarding his poor 
level of speech recognition and hearing acuity are 
insufficient to establish entitlement to a higher evaluation 
for right ear hearing loss under the provisions of 38 C.F.R. 
§ 4.85.   While the Board notes the veteran's contentions 
that the current process for evaluating hearing loss is 
inadequate to address his situation, the veteran has not 
pointed to any definitive circumstances that make his 
situation unique from other veterans similarly situated, or 
require a different method of rating his disability.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a compensable rating for right ear 
hearing loss.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

ORDER

Entitlement to a compensable rating for hearing loss of the 
right ear is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


